REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. 
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically the decreasing of an initial number of cathodes in combination with the delivery of non-paresthesia inducing electrical stimulation within specific duty cycles.
The closest prior art of record:
Lee et al.; PG Pub. 2004/0267330 discloses decreasing proximity of the electrode set to the cathode, but does not disclose decreasing the number of cathodes (see par. 75). 
Torgerson et al.; US Patent 8,918,184 discloses decreasing cathodic amplitudes, but does not disclose decreasing the number of cathodes (see col. 2, lines 27-32).
King et al.; US Patent 9,498,622 discloses determining a number of cathode electrodes (see col. 25, lines 4-20), but does not disclose the two duty cycles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792